DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2018 and 11/16/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following informalities: In Fig. 16, the “listen to a sample” element is shown as both 1607 and 1609, but only listed as 1607 in the specifications in [0127].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10, 12-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG Pub No. 2018/0158458), hereinafter Weber, in view of Murugeshan et al. (U.S. PG Pub No. 2018/0032884), hereinafter Murugeshan.

Regarding claims 1, 8, and 15, Weber teaches
(claim 1) An artificial intelligence (Al) system for improved conversation and artificial personality development comprising (an artificial intelligence dialogue system [0023]):
(claim 8) A method for using artificial intelligence (AI) for conversational interaction and artificial personality development comprising (a method of interacting between users and devices that utilizes an artificial intelligence dialogue system [0023]):
(claim 15) An apparatus for using artificial intelligence (Al) for conversational interaction and artificial personality development comprising (an apparatus for interaction between users and devices that utilizes an artificial intelligence dialogue system [0023]):

a handheld toy, wherein the handheld toy includes..., at least one camera, at least one speaker, and at least one microphone (a client device, such as a smart connected toy in the form of a teddy bear, i.e. a handheld toy Fig. 1,[0023], has a camera, a microphone, and a speaker, i.e. at least one camera, at least one speaker, and at least one microphone Fig. 1);
(claims 1 and 8) a virtual assistant (VA) service hosted on at least one server, ... (a server hosts an AI based dialogue system, i.e. a virtual assistant (VA) service hosted on at least one server [0024]);
wherein the at least one speaker and the at least one microphone are embedded in the handheld toy (the smart connected toy, such as a teddy bear, i.e. a handheld toy Fig. 1,[0023], has a microphone and a speaker located in different parts of the toy, i.e. at least one speaker, and at least one microphone are embedded Fig. 1);
(claims 1 and 8) wherein the handheld toy is in network communication with the VA service (the system is a network based client-server architecture, i.e. network communication, where the client device is networking capable, i.e. handheld toy, and is connected to the server that hosts the AI based Dialogue system, i.e. network communication with the VA service [0024],[0026]);
(claim 15) wherein the handheld toy includes a virtual assistant (VA) service stored on the --device-- (the dialogue system, i.e. virtual assistant service, may be embedded in the local client device, i.e. handheld toy...stored on the device, which will run the dialogue system locally [0030]) ;
wherein the handheld toy is operable to detect and record a stimulus and ((claims 1 and 8) transmit the stimulus to the VA service via a network/(claim 15) process the stimulus via the VA service) (the client device has a conversational voice interface where the user can provide spoken input to the device, such as by speaking into a microphone, i.e. handheld toy is operable to detect and record a stimulus, and the speech audio can be sent to a cloud-based speech recognition engine for processing into text, which is then processed by dialog system, i.e. transmit the stimulus to the VA service via a network [0024-5],[0028], or run locally on the dialogue system, i.e. process the stimulus via the VA service [0030]);
wherein the stimulus includes a movement of the handheld toy, a sound, an image, or a video (the client device has a conversational voice interface where the user can provide spoken input to the device, such as by speaking into a microphone, i.e. stimulus includes...a sound, or performing a gesture, i.e. stimulus includes...a video [0028]);
54wherein the VA service is operable to --use-- at least one user profile ... and store the at least one user profile ... (the client device is associated with a corresponding user account, i.e. user profile, which stores information for use by the dialogue system, i.e. store the at least one user profile [0026]);
wherein constructing the at least one user profile includes matching the stimulus to personal data, including the user personality score, personally identifiable information, settings, and preferences (the client device has a unique ID that identifies the device as one of several devices corresponding to a user account, i.e. constructing the at least one user profile includes matching, where the device receives user voice input to be processed by the dialogue system that will interact with a specific client device, i.e. matching the stimulus, and the account information includes user settings, conversations logs, and preferences, i.e. personal data including...settings, and preferences [0026]);
wherein the VA service is operable to construct a response...(claims 1 and 8) and transmit the response to the handheld toy) (the dialog system, i.e. VA service, controls the conversational interactions and allows for real time updates to dialogue content in a conversation with a user, i.e. operable to construct a response [0023], where the dialog system is connected to and interacts directly with the client device through a network, so that the client device outputs the greeting, recommendation, notification, or reminder determined by the dialog system, i.e. transmit the response to the handheld toy [0024],[0026]);
wherein the response is a movement response, a sound response, an image response, or a video response (the client device provides audio output during a conversation with the user, i.e. response, through either prerecorded sound files and/or text0to speech synthesis, i.e. a sound response [0023]); and
 wherein the handheld toy is operable to demonstrate the response (the client device, i.e. handheld toy, provides audio output during a conversation with the user, i.e. operable to demonstrate the response [0023]).  
While Weber provides a toy in communication with a dialog service that can provide interaction with a user, Weber does not specifically teach the way in which the system processes information from the user to determine responses, and thus does not teach
the --device-- includes at least one processor, at least one memory with at least one database, at least one motion sensor;
(claims 1 and 8) the VA service includes at least one VA processor and at least one VA memory with at least one VA database;
wherein the VA service is operable to determine if the stimulus is a predefined movement, a speech input, a predefined face, or a gesture;
wherein the VA service is operable to extract user personality features from gestures, tones, keywords, or phrases of the stimulus and determine a user personality score based on the user personality features;
54wherein the VA service is operable to construct at least one user profile and at least one personality profile and store the at least one user profile and the at least one personality profile in the at least one VA database;
wherein ...personal data, including the user personality score, personally identifiable information...;
wherein constructing the at least one personality profile includes:
receiving media inputs including a video, an audio clip, and/or text;
extracting personality features from gestures, tones, keywords, or phrases of the media inputs; and
 determining a personality score based on the personality features of the media inputs;
wherein the VA service is operable to construct a response based on the personality score and the user personality score....
Murugeshan, however, teaches the --device-- includes at least one processor, at least one memory with at least one database, at least one motion sensor (the device includes a processor in communication with a memory that stores database components, i.e. at least one processor, at least one memory with at least one database [0084],[0088-9], and an image capturing device capable of receiving video content capturing gestures, actions, and variations in expression of the user, i.e. at least one motion sensor [0036-7]);
(claims 1 and 8) the VA service includes at least one VA processor and at least one VA memory with at least one VA database (the processor of the device may be in communication with a variety of network devices, such as servers, computing devices, and storage devices, i.e. VA service [0087], where a device includes a processor in communication with a memory, which may store database components, i.e. at least one VA processor and at least one VA memory with at least one VA database [0084],[0088-9]);
wherein the VA service is operable to determine if the stimulus is a predefined movement, a speech input, a predefined face, or a gesture (user interactions, i.e. stimulus, may be received in various data formats, such as text, audio, or video, where the system extracts characteristics associated with the user in the interaction [0022], such as extracting gestures, actions, and variations in the expressions of the user from a video, i.e. a gesture [0037], and extracting audio characteristics such as formants, accent, pitch, loudness, emotions, and text using Speech-to-Text conversion from audio based user interactions, i.e. a speech input [0049]);
wherein the VA service is operable to extract user personality features from gestures, tones, keywords, or phrases of the stimulus and determine a user personality score based on the user personality features (the system extracts generic characteristics, such as gestures, expressions, actions, accent, pitch, and loudness from the user interactions, i.e. VA service is operable to extract ... from gestures, tones, ... of the stimulus, as well as user specific features including choice of words and slang words, i.e. VA service is operable to extract ... from ... keywords, or phrases of the stimulus [0022], where the personality of the user is detected and identified based on the generic and user specific features, i.e. user personality features [0024:1-4], and where cases have user attributes that map with a user personality, and a new case for the user is built based on comparisons of the instances of closeness and deviation between the attributes of the existing cases and the user specific features, i.e. determine a user personality score based on the user personality features [0059-60]);
54wherein the VA service is operable to construct at least one user profile and at least one personality profile and store the at least one user profile and the at least one personality profile in the at least one VA database (the response generating system, i.e. VA service, collects information about the user to build a universal profile, i.e. construct at least one user profile [0052], and detects the personality of the user, i.e. construct...at least one personality profile [0031], where all user data may be stored by the system in a database, i.e. store the at least one user profile and the at least one personality profile in the at least one VA database [0089]);
wherein ...personal data, including the user personality score, personally identifiable information... (generic characteristics may be personal details of the user, i.e. personal data, including name, gender, age, and profession, i.e. personally identifiable information, and similarities and deviations of the user specific features to existing characteristics, i.e. user personality score [0059-60]);
wherein constructing the at least one personality profile includes:
receiving media inputs including a video, an audio clip, and/or text (user interactions, i.e. media inputs, may be received in various data formats, such as text, audio, or video, i.e. video, an audio clip, and/or text [0022]);
extracting personality features from gestures, tones, keywords, or phrases of the media inputs (the system extracts generic characteristics, such as gestures, expressions, actions, accent, pitch, and loudness from the user interactions, i.e. extracting...from gestures, tones,...of the media inputs, as well as user specific features including choice of words and slang words, i.e. extracting...from... keywords, or phrases of the media inputs [0022], where the personality of the user is detected and identified based on the generic and user specific features, i.e. user personality features [0024:1-4]); and
 determining a personality score based on the personality features of the media inputs (cases have user attributes that map with a user personality, and a new case for the user is built based on comparisons of the instances of closeness and deviation between the attributes of the existing cases and the user specific features, i.e. determining a user personality score based on the user personality features [0059-60], where the features are extracted from user interactions, i.e. media inputs [0022]);
wherein the VA service is operable to construct a response based on the personality score and the user personality score...(the system dynamically generates an adaptive response, i.e. VA service is operable to construct a response, based on the personality and personal details of the user, where the personality includes comparisons of the instances of closeness and deviation between the attributes of the existing cases and the user specific features, i.e. user personality score [0024],[0059-60]).
Weber and Murugeshan are analogous art because they are from a similar field of endeavor in enabling dialog between a user and a device with an intelligent dialog system. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the toy in communication with a dialog service that can provide interaction with a user teachings of Weber with a system that uses the user personality to generate adaptive responses as taught by Murugeshan. The motivation to do so would have been to achieve a predictable result of enabling a system to provide adaptive responses to user interactions based on user personality (Murugeshan [0024]).

Regarding claims 2 and 9, Weber in view of Murugeshan teaches claims 1 and 8, and Murugeshan further teaches
the VA service is further operable to extract and correlate meanings, emotions, and ideas to the keywords of the media inputs (the system, i.e. VA service, can extract keywords from the user interaction, i.e. keywords of the media inputs, in addition to characteristics that are associated with the user query, such as meaning detection, emotions, and frequency of switching between topics, i.e. correlate meanings, emotions, and ideas [0022-3]).  
Where the motivation to combine is the same as previously presented.

Regarding claims 3, 10, and 17, Weber in view of Murugeshan teaches claims 1, 8, and 15, and Murugeshan further teaches
the response is constructed with a response personality score that is equal to the personality score based on the personality features of the media inputs (the system dynamically generates an adaptive response, i.e. response is constructed, based on the personality and personal details of the user, where the personality includes comparisons of the instances of closeness and deviation between the attributes of the existing cases and the user specific features extracted from the user interactions, i.e. user personality score based on the personality features of the media inputs [0022],[0024],[0059-60], and where the adaptive responses match the variations in the mood and personality of the user, i.e. response personality score that is equal to the personality score [0062]).  
Where the motivation to combine is the same as previously presented.

Regarding claim 7, Weber in view of Murugeshan teaches claims 1, and Murugeshan further teaches
the VA system is operable to process the stimulus and the media inputs with natural language processing (NLP) (the user utterances from user interactions, i.e. stimulus and the media inputs, are mapped with a domain ontology, and processed using part-of-speech tagging and context specific meaning detection using word sense disambiguation, i.e. process...with natural language processing, by the system, i.e. the VA system [0023]).  
Where the motivation to combine is the same as previously presented.

Regarding claim 12, Weber in view of Murugeshan teaches claim 8, and Murugeshan further teaches
constructing a new personality profile from the at least one user profile, wherein constructing the response is based on the new personality profile (the response generating system collects information about the user to build a universal profile, i.e. at least one user profile, and may indicate the behavior and actions of the user during various types of transactions, where the personality of a user is detected based on features and characteristics extracted from user interactions, including pre-stored conversation history and other data sources associated with the user, where information about the user is continuously learned and updated in the personality, i.e. constructing a new personality profile, and the system generates adaptive responses based on the personality of the user, i.e. constructing the response is based on the new personality profile [0030],[0052-3],[0066]).  
Where the motivation to combine is the same as previously presented.

Regarding claim 13, Weber in view of Murugeshan teaches claim 8, and Murugeshan further teaches
continuously developing the at least one user profile based on additional stimuli and using machine learning to extract additional personal information from the additional stimuli (the response generating system collects information about the user to build a universal profile, i.e. at least one user profile, and may indicate the behavior and actions of the user during various types of transactions, including pre-stored conversation history, other data sources associated with the user, and video interactions that can be used to understand variations in the mood of the user, as well as detect gender, age, or age group, where all the features are extracted from the information, i.e. extract additional personal information from the additional stimuli, and where information about the user is continuously learned and updated, i.e. continuously developing the at least one user profile [0030],[0052-3],[0066]).  
Where Weber specifically teaches that the system processing the user-specific information and input uses AI and machine learning techniques [0023],[0026],[0029].
And where the motivation to combine is the same as previously presented.

Regarding claim 14, Weber in view of Murugeshan teaches claim 8, and Murugeshan further teaches 
continuously importing the media inputs from an external server and storing the media inputs in the at least one VA memory of the VA service (user interactions in various data formats, i.e. media inputs, may be received by the system from conversation history and data related to the user from various data sources, such as social media websites, i.e. importing the media inputs [0022-3], where the system is in network communication with a variety of network devices, such as servers, computing devices, and storage devices, i.e. an external server...and...VA service [0087], where a device includes a processor in communication with a memory, which may store database components including user data, i.e. storing the media inputs in the at least one VA memory of the VA service [0084],[0088-9], and where information about the user is continuously learned and updated, i.e. continuously [0066]).
Where the motivation to combine is the same as previously presented.

Regarding claim 20, Weber, in view of Murugeshan teaches claim 15, and Murugeshan further teaches
the handheld toy is operable to provide behavior analytics based on stimuli records stored in the at least one memory of the handheld toy (the system may extract information from the pre-stored conversation history of the user that comprises one or more previous conversations of the user with the system, that may be stored in the memory, i.e. stimuli records stored in the at least one memory of the handheld toy [0030],[0089], and the extracted information is used to determine the behavior of the user [0067]).
Where Weber specifically teaches that the device is a handheld toy Fig.1,[0023].

And where the motivation to combine is the same as previously presented.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Murugeshan, in view of Gabai et al. (U.S. Patent No. 6773344), as found in the IDS, hereinafter Gabai, and further in view of Azartash et al. (U.S. PG Pub No. 2018/0122266), as found in the IDS, hereinafter Azartash.

Regarding claims 4, 11, and 18, Weber in view of Murugeshan teaches claims 1, 8, and 15. 
While Weber in view of Murugeshan provides the adjustment of dialogue to human interactions, Weber in view of Murugeshan does not specifically teach that the dialogue is constructed based on a goal and a lesson plan, and thus does not teach
the at least one user profile is operable to include a content module;
wherein the content module includes at least one goal and at least one lesson plan;
55wherein the VA service is operable to construct the response based on the at least one goal and the at least one lesson plan; and
 wherein the VA service is operable to update the at least one goal or the at least one lesson plan based on a second stimulus.  
Gabai, however, teaches the at least one user profile is operable to include a content module (different educational packages, i.e. content module, can be purchased and stored on the network for use by the toy, and where information about the user is collected and stored on the system’s server when the device is registered to a user, and the information in the database is updated whenever a user performs an action via the server’s website, i.e. the at least one user profile is operable to include  (57:40-45),(61:66-62:14),(67:38-43));
wherein the content module includes at least one goal and at least one lesson plan (the educational packages, i.e. content module, can include the offer of prizes in exchange for correct answers to questions, i.e. includes at least one goal, and include courses with particular lessons, such as learning about a particular city, learning words in a particular language, or learning proper behavior under difference circumstances, i.e. includes at least one lesson plan (57:50-58:23)).
Weber, Murugeshan, and Gabai are analogous art because they are from a similar field of endeavor in providing intelligent conversational interaction between a user and a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adjustment of dialogue to human interactions teachings of Weber, as modified by Murugeshan, with the use of educational packages to guide interaction with a user as taught by Gabai. The motivation to do so would have been to achieve a predictable result of encouraging more interesting and personalized learning for a user (Gabai (57:40-45)).
While Weber in view of Murugeshan and Gabai provides the use of educational packages that teach different kinds of courses, Weber in view of Murugeshan and Gabai does not specifically teach that the response of the system is updated based on content within the educational package or the input of the user, and thus does not teach
wherein the VA service is operable to construct the response based on the at least one goal and the at least one lesson plan; and
 wherein the VA service is operable to update the at least one goal or the at least one lesson plan based on a second stimulus.  
Azartash, however, teaches 55wherein the VA service is operable to construct the response based on the at least one goal and the at least one lesson plan (in order to get a learner to a point of familiarity with the conversational repository of the second language, i.e. based on the at least one goal, the interactive unit, i.e. VA service, starts by initially exposing the learner to sounds and syllables and then gradually to words and phrases considered basic vocabulary, i.e. construct the response based on...the at least one lesson plan [0041]); and
 wherein the VA service is operable to update the at least one goal or the at least one lesson plan based on a second stimulus (as the learner interacts with the interactive unit, i.e. VA service...based on a second stimulus, acknowledges incorrect and correct responses, and reacts to those responses by selecting how to move the dialogue forward or backward, i.e. update...the at least one lesson plan, or revert to an earlier learning stage, i.e. update the at least one goal [0036]).  55
Weber, Murugeshan, Gabai, and Azartash are analogous art because they are from a similar field of endeavor in providing intelligent conversational interaction between a user and a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of educational packages that teach different kinds of courses teachings of Weber, as modified by Murugeshan and Gabai, with the construction of output based on the learning stage and steps for the learner, and adjusting the stage or dialogue based on the correctness of the answers given by the user as taught by Azartash. The motivation to do so would have been to achieve a predictable result of enabling a user to learn a new language based on their current language proficiency (Azartash [0039]).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Murugeshan, and further in view of Azartash.

Regarding claim 5, Weber in view of Murugeshan teaches claim 1.
While Weber in view of Murugeshan provides the toy being in communication with other network devices, Weber in view of Murugeshan does not specifically teach that the toy is in communication with a mobile device that can send the toy profile information, and thus does not teach
the handheld toy is in network communication with a mobile device and a mobile application on the at least one device, wherein the mobile application is operable to receive a profile input and transmit the profile input to the handheld toy.  
Azartash, however, teaches the handheld toy is in network communication with a mobile device and a mobile application on the at least one device, wherein the mobile application is operable to receive a profile input and transmit the profile input to the handheld toy (a mobile device of the user, i.e. mobile device, includes a mobile application, i.e. mobile application on the at least one device, that is in communication with the interactive unit, i.e. handheld toy is in network communication, is able to create a user profile and configure user preferences/settings in the mobile application, such as a native language, second language to be learned, pace of learning, and other preferences, i.e. mobile application is operable to receive a profile input, and the interactive unit settings are controlled based on the settings configured on the user device, i.e. transmit the profile input to the handheld toy Fig. 2,[0039],[0043]).  
Weber, Murugeshan, and Azartash are analogous art because they are from a similar field of endeavor in providing intelligent conversational interaction between a user and a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the toy being in communication with other network devices teachings of Weber, as modified by Murugeshan, with the toy being in communication with a mobile device capable of creating a user profile to control the settings of the toy as taught by Azartash. The motivation to do so would have been to achieve a predictable result of enabling a user to learn a new language based on their current language proficiency (Azartash [0039]).

Regarding claim 6, Weber in view of Murugeshan and Azartash teaches claim 5, and Murugeshan further teaches
the handheld toy is operable to transmit the profile input to the VA service, and wherein the VA service is operable to construct or identify a corresponding user profile based on the profile input and construct the response based on the corresponding user profile (the image/video capturing device captures user interaction to be used by the system to detect gender, age, or age group of the user, thus identifying class, such as student, i.e. profile input [0050],[0053], and the response generating system, i.e. VA service, collects information about the user to build a universal profile, i.e. construct or identify a corresponding user profile [0052], and the system generates a response based on the profile information and class details, i.e. construct the response based on the corresponding user profile [0052-3]).  
And Weber specifically teaches that the toy is connected to the service through a network, and transmits the inputs to the service for processing, i.e. the handheld toy is operable to transmit the profile input to the VA service [0024-25],[0028].
And where the motivation to combine is the same as previously presented.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Murugeshan, and further in view of Yazdian et al. (U.S. PG Pub No. 2018/0018373), hereinafter Yazdian.

Regarding claim 16, Weber in view of Murugeshan teaches claim 15. 
While Weber in view of Murugeshan provides the recognition of facial features by analyzing video, Weber in view of Murugeshan does not specifically teach recognizing a particular face and associated user profile, and thus does not teach
upon detection of the predefined face, the handheld toy is operable to load a corresponding user profile.  
Yazdian, however, teaches upon detection of the predefined face, the handheld toy is operable to load a corresponding user profile (the digital assistant analyzes video data using facial recognition techniques to determine an identity of a user, i.e. detection of the predefined face, and then retrieves the user profile for the user, i.e. operable to load a corresponding user profile [0074-5]).  
Where Weber specifically teaches that the device is a handheld toy Fig.1,[0023].
Weber, Murugeshan, and Yazdian are analogous art because they are from a similar field of endeavor in providing intelligent conversational interaction between a user and a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of facial features by analyzing video teachings of Weber, as modified by Murugeshan, with the use of facial recognition to identify a user and retrieve the associated user profile as taught by Yazdian. The motivation to do so would have been to achieve a predictable result of enabling the retrieval of information corresponding to a particular user preference within the retrieved profile (Yazdian [0075]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Murugeshan, and further in view of Abramson et al. (U.S. PG Pub No. 2018/0293483), hereinafter Abramson.

Regarding claim 19, Weber in view of Murugeshan teaches claim 15.
While Weber in view of Murugeshan provides the connection and communication of devices through a network, Weber in view of Murugeshan does not specifically teach one handheld device sending a user profile or personality profile to another handheld device, and thus does not teach

the handheld toy is operable to share the at least one user profile or the at least one personality profile by transmitting the at least one user profile or the at least one personality profile to another handheld device.  
Abramson, however, teaches the handheld toy is operable to share the at least one user profile or the at least one personality profile by transmitting the at least one user profile or the at least one personality profile to another handheld device (social data, such as user profile information, i.e. at least one user profile, and the chat index in the theme of a specific person’s personality, i.e. at least one personality profile [0014], may be stored locally on the mobile computing device, i.e. handheld toy, and may be readily transferred between computing devices for storage and use, i.e. transmitting the at least one user profile or the at least one personality profile to another handheld device [0049]).  
Where Weber specifically teaches that the device is a handheld toy Fig.1,[0023].
Weber, Murugeshan, and Abramson are analogous art because they are from a similar field of endeavor in providing intelligent conversational interaction between a user and a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection and communication of devices through a network teachings of Weber, as modified by Murugeshan, with the ability to transfer profile and personality information between mobile computing devices as taught by Abramson. The motivation to do so would have been to achieve a predictable result of enabling the generation and use of user data across devices in a system (Abramson [0049]).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659